Citation Nr: 0200038	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1964 and June 1997 RO decisions which assigned a 0 
percent rating and a 10 percent rating, respectively, for 
service-connected leukoplakia of the lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1964.  
This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which determined that there was 
no CUE in the RO decisions of August 1964 and June 1997, 
which assigned a 0 percent rating and a 10 percent rating, 
respectively, for the veteran's service-connected leukoplakia 
of the lower lip.  A hearing before an RO hearing officer was 
held in October 1999.

A January 19, 2001 Board decision denied the veteran's CUE 
claim.  The purpose of the present Board decision is to 
vacate the January 19, 2001 Board decision.


FINDINGS OF FACT

1.  A January 19, 2001 Board decision denied the veteran's 
claim that there was CUE in August 1964 and June 1997 RO 
decisions as to evaluations assigned for service-connected 
leukoplakia of the lower lip.

2.  Documents added to the claims folder subsequent to the 
January 19, 2001 Board decision indicate that prior to such 
Board decision the veteran had made a timely request for a 
hearing before a Board Member sitting at the RO (i.e., a 
Travel Board hearing).





CONCLUSION OF LAW

As the January 19, 2001 Board decision did not accord the 
veteran full due process with respect to having a Travel 
Board hearing, such Board decision must be vacated.  
38 C.F.R. § 20.904(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the January 19, 2001 Board decision, the 
claims file did not contain a request for a Travel Board 
hearing.  In August 2001, the RO informed the Board that the 
veteran had submitted a request to the RO in June 2000 to be 
scheduled for a Travel Board hearing, although such request 
had not been associated with the claims folder.  In September 
2001, the Board informed the RO that the veteran should be 
scheduled for a Travel Board hearing, and if he appeared for 
that hearing, the January 19, 2001 Board decision would be 
vacated.  The veteran appeared at a subsequent Travel Board 
hearing in November 2001.

As the January 19, 2001 Board decision did not accord the 
veteran full due process with respect to having a Travel 
Board hearing, such Board decision must be vacated.  
38 C.F.R. § 20.904(a).  A new decision on the appeal will be 
made by the Board Member who conducted the November 2001 
Travel Board hearing.


ORDER

The January 19, 2001 Board decision is vacated.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

